Citation Nr: 0532881	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  94-39 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active service from March 1967 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The RO denied 
entitlement to service connection for a neuropsychiatric 
disorder to include PTSD.  

The veteran and his spouse presented testimony at a personal 
hearing in February 1995 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was placed in the 
claims file.  

The Board remanded the case in September 1996 for further 
development.  In a supplemental statement of the case in 
October 2001, the RO continued the denial of entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD and the case was returned to the Board.

In April 2002, the Board undertook development under 
regulations promulgated which gave the Board the discretion 
to perform internal development in lieu of remanding the case 
to the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  The veteran was notified in July 2002 
that the Board was developing additional evidence concerning 
his appeal and requested that he send copies of all records 
relating to his receipt of a Bronze Star while in Vietnam, 
including the award itself.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because it allowed the 
Board to consider additional evidence that was not first 
considered by the AOJ, and without having to obtain the 
appellant's waiver of initial AOJ consideration.

Although development was initiated and completed by the 
Board, in accordance with the Federal Circuit's decision in 
Disabled American Veterans that invalidated the duty-to- 
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002), the case was remanded in July 2003 so that 
initial consideration of the additional evidence obtained 
would be by the agency of original jurisdiction.

Most recently, in a supplemental statement of the case issued 
in July 2005, the RO denied entitlement to service connection 
for PTSD.  The case has been returned to the Board for 
further appellate review.  


FINDING OF FACT

The competent and probative medical evidence of record failed 
to demonstrate that the veteran has an acquired psychiatric 
disorder to include PTSD that had inception in service or is 
otherwise related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The initial rating decision wherein the RO denied entitlement 
to service connection for a neuropsychiatric disorder to 
include PTSD was issued in May 1993.  This was prior to the 
enactment of the VCAA.  In a case, as here, where notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3159(b)(1), because an initial AOJ adjudication had already 
occurred.  See Pelegrini, supra.  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that, 
notwithstanding the apparent inapplicability of the VCAA to 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue because the claimant has 
received thorough notice during the prosecution of this claim 
and has had the opportunity to respond.  

In this case, the RO sent correspondence regarding 
development in January 1991, February 1991 and July 1998; 
notification under the provisions of the Veterans Claims 
Assistance Act (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), in July 2001; a rating decision in May 1993 and in 
August 1994; a statement of the case in July 1993; and 
supplemental statements of the case in September 1994, 
October 2001, April 2004 and July 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
The veteran's representative in August 2005 notes that the 
veteran testified that he is drawing Supplemental Security 
Income (SSI) disability benefits from the Social Security 
Administration (SSA) and that these records should be 
obtained.  The Board observes that the testimony was 
presented in February 1996 and that the veteran has been 
receiving SSA benefits for more than 10 years.  Medical 
records on which the SSA decision was made many years ago has 
limited or no probative value in light of the recent 
competent medical records and examination opinions that the 
veteran does not have PTSD, the older records are not 
relevant.  Accordingly, the Board finds that obtaining the 
old records from SSA is not warranted.  38 C.F.R. 
§ 3.159(c)(2).  VA arranged for a review of the veteran's 
pertinent medical records and an opinion on the medical issue 
in this case by a VA psychiatrist.  The veteran's 
representative has requested in writing that an advisory 
opinion from an independent medical expert (IME) be obtained.  
However, there is no identification of a complex or 
controversial medical or legal issue that would warrant such 
an opinion.  Accordingly, the request for an IME opinion is 
denied.  See 38 C.F.R. § 20.901, 20.902 (2005).  In July 2005 
the veteran wrote that he had no additional evidence to 
submit.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Factual Background

Service medical records are negative for complaints, findings 
or diagnosis of an acquired psychiatric disorder to include 
PTSD.  The veteran's July 1970 separation examination report 
shows that he was found to be psychiatrically and 
neurologically normal.

The veteran's DD Form 214 indicates that he was awarded a 
National Defense Service Medal, Vietnam Service Medal with 
one Bronze Service Star, the Republic of Vietnam Campaign 
Medal, Air Force Good Conduct Medal, Air Force Outstanding 
Unit Award and Air Force Commendation Medal.  His military 
occupational specialty (MOS) was listed as personnel 
specialist.  

The veteran submitted claims in September 1971 and in 
February 1988 for multiple disorders which did not include an 
acquired psychiatric disorder or PTSD.  

A claim was received from the veteran in October 1990 
requesting that he be evaluated for service connection for 
his PTSD diagnosis which had been allegedly incurred while he 
was in Vietnam.  He stated that he had been hospitalized 
since September 1990.  In January 1991 the RO wrote to the 
veteran with notice of development of his claim and the type 
of evidence that needed to be submitted regarding specific 
details of inservice stressful incidents.  

VA medical records were received that included a report from 
a VA mental hygiene clinic dated in August 1990 which noted 
that it was the first evaluation of the veteran who presented 
with strong PTSD symptomatology with very strong depressive 
features.  The symptoms were characterized by distressing and 
intrusive recollections of experiences in Vietnam and 
nightmares of Vietnam.  The veteran had flashback experiences 
when he disassociated back to Vietnam.  The veteran reported 
his symptoms which had for the last 20 years and 
progressively were getting worse.  The examiner noted that 
the veteran had strong depressive symptoms with dysthymia, 
feelings of helplessness and hopelessness with occasional 
suicidal ideas.  

When the veteran was seen at a VA hospital emergency room in 
September 1990, the admission diagnosis was post-traumatic 
stress disorder with psychotic symptoms.  The discharge 
summary for his first period of VA hospitalization in 
September 1990 due to depression shows diagnoses of major 
depression with psychotic features and PTSD.  After treatment 
he improved and was discharged with medications in early 
October to be followed up at a mental hygiene clinic.  

An October 1990 medical certificate indicates that the 
veteran was seen in the emergency room and diagnosed with 
schizophrenia.  An admission diagnosis in November 1990 was 
major depression with psychotic symptoms versus schizophrenia 
(illegible) type.  The veteran was hospitalized for 
depression for approximately 13 days in November 1990.  This 
was his second admission to the hospital.  After treatment he 
was discharged with medications.  A discharge summary shows 
diagnoses of major depression with psychotic features and 
rule out PTSD.  

An undated statement from a VA medical doctor states that the 
veteran had a condition of post-traumatic stress that was 
severe and chronic.  

The veteran was advised by a letter dated in February 1991 
that he must submit medical evidence showing that his nervous 
condition was a direct result of active duty service.  The 
veteran replied that he was stationed at Da Nang Air Base 
with the 366th Combat Support Wing during the period of 1969 
to 1970.  During his tour there were many rocket attacks and 
many night attacks.  Also, sometime in March of 1970 while 
checking the Da Nang Railroad, he accidentally shot a small 
Vietnamese boy hidden in the bushes whom he mistakenly 
thought was a Viet Cong.  

The veteran was afforded a VA psychiatric examination in July 
1991.  His social and work history was recorded.  The veteran 
related that about 15 years earlier he had been seen by a 
doctor who told him that he had symptoms of a major 
depression and that he needed psychiatric treatment.  He went 
to a VA hospital but apparently nothing was done.  He then 
related how he was first hospitalized at a private hospital 
from which a doctor referred him to the VA hospital.  He was 
admitted for the first time to the VA psychiatric service in 
September 1990 with diagnoses of major depression with 
psychotic features and PTSD.  He was readmitted to the 
hospital on November 5, 1990, and discharged November 28, 
1990, with diagnosis of major depression with psychotic 
features.  The examiner noted that the veteran had been seen 
at the PTSD clinic where a doctor diagnosed the case as major 
depression and post-traumatic stress symptoms; the veteran 
also had paranoid personality traits.  The VA examiner 
deferred a diagnosis while awaiting results of further 
evaluation.  

At a VA Compensation & Pension (C & P) Mental Disorders 
Examination in March 1992 the veteran came to the interview 
adequately dressed and groomed.  He was quite withdrawn and 
hypoactive but was aware of the interview situation and 
passively cooperative.  His responses were relevant and 
coherent.  The content dealt basically with symptoms of 
depression.  The examiner noted that if reference were made 
to the July 1991 psychiatric examination when this veteran 
was first seen, basically the symptoms that he presented were 
those of depression.  He was not delusional but had 
referential and certain persecutory ideas.  He was not 
actively suicidal but suicidal ruminations were part of the 
picture.  He was not homicidal and he was not hallucinating.  
Clinical findings were reported.  The examiner noted that as 
originally requested when the veteran was evaluated in July 
1991, after a psychological evaluation was performed, the 
veteran would be seen by a board of two psychiatrists.  It 
was noted that the veteran had failed to report for a 
psychological evaluation and therefore the diagnosis was 
deferred.  

The veteran was afforded a psychological screening report in 
July 1992.  He was evaluated by the psychology service in 
response to a consultation request.  Various tests were 
performed and a clinical interview was afforded the veteran.  
The veteran described his current situation and his 
employment activities.  He related his symptoms and 
manifestations of his disorder.  The examiner noted his 
observations of the veteran during this evaluation.  The 
examiner noted that all tests were completed and the results 
could be accepted as generally valid.  His conclusion was 
that on the basis of the results of this evaluation there was 
support for two co-existing Axis I diagnoses.  Most likely 
his primary diagnosis was PTSD, severe and chronic.  His 
second Axis I diagnosis was most likely major depression.  

In March 1993 a board of two VA psychiatrists reviewed the 
evidence in the veteran's claim folder and medical record and 
afterwards proceeded to interview the veteran.  The veteran 
referred to symptomatology in rather vague terms.  The 
veteran made reference to a lot of depressive symptomatology.  
He made reference to perceptual disorders and reference to 
recurrent memories of Vietnam experiences.  The examiners 
noted that, regarding all of these, they observed during the 
course of the examination that the veteran did not describe 
any specific stressor at all.  The examiners noted that the 
veteran described activities but asked both examiners to 
maintain confidentiality in terms of those activities.  The 
examiners noted that most of the activities that he described 
were illegal and therefore none of this could be verified 
through military records.  The clinical findings were 
recorded.  The diagnoses were dysthymia (with episodes of 
major depression), and substance abuse disorder, alcohol 
abuse, in apparent remission.  It was the unanimous opinion 
of both members of the Board that the veteran's 
symptomatology did not fulfill the diagnostic criteria for a 
diagnosis of PTSD.  As they had mentioned in their report 
they did not find that the veteran was experiencing true 
hallucinatory experiences, therefore a diagnosis of psychosis 
was not confirmed either.

In a rating decision issued in May 1993 the RO determined 
that the evidence failed to show the existence of a 
neuropsychiatric disorder during military service or a 
confirmed PTSD.  Therefore entitlement to service connection 
for a neuropsychiatric disorder to include PTSD was denied.  
The rating decision shows that dysthymia (with episodes of 
major depression) and PTSD claimed were denied.  The veteran 
was notified by letter dated in May 1993 that his claim could 
not be granted as the evidence did not establish service 
connection for dysthymia or for PTSD.  The veteran disagreed 
and initiated this appeal.  In an August 1994 rating decision 
the RO confirmed the denial of entitlement to service 
connection for a neuropsychiatric disorder to include PTSD.  

In October 1994 the veteran wrote about his experiences in 
Vietnam.  He stated that the enemy kept a continuous attack 
at the base where he was stationed and many times at night 
they would have to go and defend the perimeter.  They were 
stationed next to a hangar which was the prime target and 
"zippers" were always trying to get through.  Also every 
time when he went to "Marble Mountain" and "Monkey 
Mountain", they were hit with mortars and rockets.  He 
claimed that on his very first day in Da Nang they were hit 
by rockets and mortars and also a spy plane was shot down 
right next to him.  He tried to pull one of the crew and when 
he pulled him the body split in two.  The veteran described 
that there was also a racial element at the time with the 
blacks hating the whites and the whites hating the blacks.  

A VA progress note indicates that in February 1995 the 
veteran was referred to a VA Hospital in Washington, D.C.  He 
was described as having experienced a number of severe 
traumatic events while in combat in Vietnam.  It was noted 
that the veteran began to experience severe post-traumatic 
stress disorder symptoms characterized by an inability to 
sleep with combat nightmares related to specific experiences 
in combat.  The most difficult symptoms to treat had been 
major depressive symptoms.  The examiner described the 
medication attempts and the results.  A medication profile 
would be sent with a note to the Washington, D.C., VA 
Hospital.  The veteran's continuing symptoms were described 
and the examiner noted that they had been able to manage the 
veteran on an ambulatory basis but he still experienced 
episodes of strong depression of two to three days' duration 
during the week.  Electroconvulsive therapy was recommended 
as a last attempt of treatment.  

A report of hospitalization in 1995 is mostly illegible; 
however, the discharge diagnoses were major depression, 
recurrent, with psychotic symptoms, and PTSD.  

The veteran testified at a hearing in February 1996 that ever 
since he came from Vietnam he had been having mental and 
nerve problems.  He stated that he had been ill and his 
nightmares had to do with his Vietnam experience.  He 
described his war experiences in Vietnam.  He related that 
upon his arrival in Vietnam an officer told him to get close 
to a body bag and pushed him in it.  The bag had pieces of a 
body with dried blood and the veteran was all shook up and 
scared.  He and others were loaded into trucks and taken on a 
convoy to Da Nang West where he was to be assigned.  On the 
trip a little boy came selling sodas and one of the trucks 
stopped at which time the little boy threw a grenade and 
killed 12 Marines.  The truck was immediately in front of him 
and everybody got out of his truck and jumped to the side of 
the road.  The little boy was taken care of by other Marines.  
They reentered the trucks and picked up the bodies and 
continued on their way to Da Nang West.  

The veteran stated that after the convoy crossed a bridge he 
was told to get out, that he had to walk the rest of the way 
to Da Nang West.  He said that he was very afraid as there 
were Vietnamese everywhere and he had to scare them off with 
his M-16.  While he was walking he saw a pile which contained 
heads of a battalion of the enemy that had been placed there 
to serve as a threat to other people who sympathized with 
them.  Another serviceman came along in a jeep and picked up 
the veteran and took him to his transit quarters.  When he 
entered he looked on top of a locker and saw a Vietnamese 
conical hat.  He was going to pick it up but saw a wire going 
out of it and called the Military Police who discovered that 
the wire led to a claymore mine that had been buried.  

The veteran described that several weeks later he was walking 
with some other soldiers when a spot plane crashed after 
being shot down by the enemy and it crashed close to where 
they were standing.  Some of the other servicemen got hurt 
but he did not get hurt and he ran over to the wreckage of 
the plane to help the crew.  He attempted to pull one of the 
guys but when he pulled him up he came in two pieces and 
splashed the veteran all over with blood.  He stated that 
there were 19 bodies and he helped pull them all out.  A lot 
of the bodies were burned.  

The veteran also described what had been his permanent unit 
when he was in Vietnam and his duties at that time.  In 
response to a question as to whether he engaged in combat 
with an enemy troop he answered that he had, that they were 
constantly attacked during nighttime and they were the last 
barrier to hold off the enemy.  He recalled once killing 
seven "zappers".  Post service the veteran said that about 
a month after he was discharged he went to a private doctor 
about the problems he was having with his nightmares and some 
flashbacks.  He was having problems with his nerves, could 
not sleep and any noise would upset him.  After the visit to 
the private doctor and private hospital he sought treatment 
for his condition at a VA hospital.  

In September 1996 the Board remanded the claim for further 
development.  The RO sent a letter to the veteran in May 1997 
asking him to provide information regarding treatment and any 
other additional verifiable information regarding the events 
claimed as stressors during his military service.  

A VA July 1997 review of individual treatment plan indicated 
that the veteran had first been seen in August 1989 and had 
been experiencing symptoms of PTSD which were increasing in 
intensity.  The examiner noted that even though the veteran's 
PTSD symptoms reached high proportions in 1989 he had been 
experiencing auditory hallucinations of Vietnamese-speaking 
dwarfs since 1973.  The veteran's symptoms burst out after an 
accident at work which triggered his delayed PTSD symptoms 
which rapidly led to severe difficulty sleeping and 
flashbacks which he had been experiencing as a daily event.  
It was noted that his guilt and flashbacks were strongly 
related to experiences in Vietnam from 1969 to 1970 in the 
area of Da Nang where he experienced continuous combat 
especially at "Marble Mountain" and "Monkey Mountain" in 
Da Nang day and night.  The events that the veteran had 
spoken about in therapy were best described as experiences of 
terror.  One of these happened on "Freedom Bridge" when he 
saw over 500 heads of people structured in a pyramid, an 
event about which he continued to dream.  He had also 
participated in many stressful acts.  

After the initial evaluation the veteran had been referred 
for an evaluation to the PTSD clinic that revealed that he 
was experiencing PTSD with symptoms of major depressive order 
with psychotic features.  The examiner then described the 
veteran's symptoms and the treatment after the PTSD symptoms 
broke out.  A report of the veteran's hospitalizations since 
the first evaluation was discussed and the diagnoses noted 
were PTSD and major depressive disorder with psychotic 
features.  Because his PTSD symptoms continued to deteriorate 
the veteran had been referred to a VA Medical Center in 
Washington, D.C., to a specialized program for PTSD where 
they were treating PTSD with an intensive inpatient program 
and electroshock treatment.  It was noted that this 
specialized treatment included an initial evaluation when he 
was again diagnosed as having PTSD and was admitted to the 
program.  The treatment helped the veteran to some degree but 
the strong depression and PTSD symptoms still remained with 
frequent rehospitalizations.  The last one had been in May 
1994.  He had been treated with many different medications.  
The reviewer concluded that the veteran still suffered from 
severe PTSD symptoms on a daily basis to a degree that 
consideration was being given to referring him again to the 
Washington, D.C., program.  

Additional evidence received shows that the veteran was 
hospitalized from March 1995 to May 1995.  The discharge 
summary indicates that he had been admitted for evaluation 
for severe depression.  The veteran reported that since 
Vietnam he had been depressed hearing voices receiving 
messages to kill himself and his family.  He had been 
receiving treatment from VA in Puerto Rico and because of his 
resistance to treatment with continued symptoms he was 
referred to a VA hospital in Washington, D.C.  His past 
psychiatric history showed several psychiatric admissions for 
depression since 1985.  He was currently being treated with 
medications.  The discharge diagnoses were major depression, 
recurrent, with psychotic symptoms and PTSD.  No acute 
stressor was noted.  

In July 1997, a private medical doctor, Dr. E.R.M., wrote 
that the veteran had seen him for the first time in September 
1973 with lots of non-specific gastro-intestinal complaints.  
He had been found depressed with suicidal ideas.  Medication 
was prescribed and he was referred to a psychiatrist but he 
did not go.  Later he developed a major depression and this 
time was referred to a psychiatrist.  Since then he was seen 
in a psychiatric hospital.  The doctor indicated that as the 
veteran got angry with him when told that he needed 
psychiatric evaluation he failed to come for his next 
appointment.  

In July 1998 the veteran was contacted to clarify his dates 
of treatment at Damas Clinic in Ponce, Puerto Rico.  He 
stated that he had copies of records and would send them to 
VA.  He was asked to submit a description of stressors.  By 
letter the same date in July 1998 he was asked to provide 
information regarding his stressful experiences in service.  
He was also notified that a VA examination would be scheduled 
for him.  

By separate letter on the same date he was asked to complete 
and return an authorization form for release of information 
from Damas Hospital.  On the signed authorization form the 
veteran returned he did not indicate dates of treatment but 
stated that he was hospitalized in Damas Hospital dozens of 
times from the time he arrived from Vietnam.  This was mainly 
for nervous disorders, high blood pressure, continued 
gastritis, and depression.  This went on for years until he 
started going to Veterans Hospital.  

The veteran also stated that he had been hospitalized for the 
same causes, mainly high blood pressure and an ulcer he got 
while in service, in California at Mather Air Force Base and 
at Dr. Pilas Hospital in Puerto Rico.  

Records received from Damas Hospital in November 1998 were 
primarily for unrelated disorders.  However, relevant records 
show that upon admission in March 1985 an evaluation included 
his neurologic system which was noted to be adequate mental 
status.  He had been hospitalized for chest pain and the 
cause was to be determined.  The discharge summary noted that 
the primary diagnosis was a hypertensive crisis.  

The veteran sought hospital treatment in August 1990 for 
chest pains.  It was noted that he had a psychiatric 
consultation for depression.  After several days of 
hospitalization he was transferred to the Veterans Hospital.  
During his hospitalization there was some indication of 
possible suicide attempts.  The veteran was hospitalized from 
August 30 to September 4, 1990, when he was transferred to a 
Veterans Hospital.  

A psychiatric consultation report dated on August 31, 1990, 
showed that the veteran with a psychiatric history had been 
admitted to the hospital with low blood pressure after 
medications used to control his blood pressure.  The veteran 
had some hallucinations.  There was no evidence of cardiac 
problems and the symptoms suggested conversion reaction.  The 
evaluation noted that the veteran had been in the Army from 
1969 to 1971 and although was not involved directly in combat 
he had post-traumatic episodes.  Since then he had reported 
items in confidentiality that were not included on the chart 
but noted that they must be explored with the patient.  He 
also had been suicidal with serious attempts in the past.  
The patient was very depressed and with terrible flashbacks.  
These were not psychotic (delusions or hallucinations) 
although delusions must be also considered paranoid 
persecutory.  The diagnoses were major depression with 
suicidal ideas and PTSD.  The recommendation was to transfer 
the veteran as soon as possible to a psychiatric facility.  

An examination on August 30, 1990, provided diagnoses of 
uncontrolled arterial hypertension; complaints of chest pain; 
dysthymic disorder and depression.  The discharge summary on 
September 4, 1990, noted that the patient had been admitted 
for arterial hypertension and chest pain.  He developed 
diffuse chest pain in a few hours.  The diagnoses were 
arterial hypertension uncontrolled, major depression, PTSD.  
During his hospitalization at Damas Hospital he had a 
consultation with a psychiatrist and he was being transferred 
to a Veterans Hospital.  

In October 2000 the RO submitted a request to the US Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
request was to furnish supporting evidence of the following 
claimed stressful events.  The veteran indicated that when he 
first arrived in Vietnam a sergeant pushed his head into a 
bag full of body parts.  Later he was ordered to get in the 
truck where they were going to transport the soldiers to 
Da Nang West.  The truck that was riding in front of them was 
attacked by a little boy who threw a grenade into it and 
12 Marines were killed.  After crossing the Freedom Bridge he 
was taken out of the truck and left alone to go to Da Nang 
West.  There were Vietnamese all over the place and the 
veteran was very afraid.  He had to scare people away from 
him with his M-16.  While he was walking towards Da Nang West 
next to the main road he saw a huge pile of heads of a 
battalion of "NVA" that the first "ARVAN" Division had 
caught.  The heads were placed there to serve as a threat to 
other people who sympathized with them.  

Additional stressors were when the veteran arrived at Da Nang 
West at the transit quarters he looked on top of a locker and 
saw a Vietnamese conical hat with a wire going out of it.  He 
called the Military Police and they discovered it was a mine 
they had buried there.  After that he hardly dared to move 
anything because he was afraid it could be booby-trapped.  He 
was walking with some soldiers when they spotted a plane that 
crashed about 400 feet away.  He indicated it was an unmarked 
plane and when he went to try to help he pulled the guy who 
came apart in two pieces and splashed the veteran all over 
with blood.  He indicated there were 19 bodies from that 
plane crash and he helped pull them out of the plane.  The 
veteran also indicated he killed a boy one night when he was 
near a railroad track in Da Nang with a South Vietnamese 
officer.  He heard a sound and shot the whole magazine of his 
rifle.  

A reply received from USASCRUR in June 2001 included copies 
of historical reports submitted by the 366th Tactical Fighter 
Wing, the higher headquarters of the 366th Combat Support 
Group for September 1969 to September 1970.  The history 
documents that a US Navy, EC-121 aircraft accident occurred 
on March 16, 1970, while attempting a landing at Da Nang Air 
Force Base.  The accident resulted in the death of 23 US Navy 
personnel and the injury of two USAF airmen.  The report also 
documents several rocket attacks during this period.  

The veteran was afforded a VA Compensation & Pension 
examination in August 2001.  The examiner noted that he had 
reviewed the veteran's claims folder and service medical 
records.  His past medical history noted that the veteran had 
seven psychiatric hospitalizations from September 1990 
through May 1997.  He had a hospitalization from March 1995 
through May 1995 at the Washington, D.C., VA Hospital and 
received electroconvulsive treatments.  The veteran had 
suffered multiple infarcts as shown by a CT scan of the brain 
in May 1999.  He had suffered transient ischemic attacks 
also.  

The examiner noted that the veteran had C & P psychiatric 
evaluations for PTSD in July 1991, March 1992, and March 
1993.  The veteran had been seeing a doctor at a VA hospital 
mental hygiene clinic on a regular basis.  The veteran had 
suffered three cerebrovascular accidents beginning in 1989.  
The veteran related his service history and that he had not 
participated in combat nor had any combat wounds.  

At the examination, the veteran claimed as stressors that he 
received many rocket attacks, that he shot a Vietnamese boy 
at the end of the Da Nang Railroad, and that he also attacked 
an old lady.  The examiner noted that no psychiatric 
treatment evaluation history or complaints or symptoms were 
described in his service medical records.  He had received 
treatment for medical conditions.  

The VA examiner also noted that the veteran had a 
psychological evaluation in July 1992 with a diagnosis of 
PTSD and major depression.  The veteran described his 
employment history and his family situation.  He reported 
receiving Social Security benefits which were approved for 
PTSD.  He also reported that all physicians stated that he 
suffered from PTSD and major depression with psychotic 
features.  He described his current symptoms and 
manifestations.  The clinical findings of a mental 
examination were recorded.  The examiner concluded that based 
on the history, evaluations, and military service documents, 
he found that the veteran did not meet the DSM-IV criteria.  
The USASCRUR verification shows that on March 16, 1970, a 
Navy aircraft suffered an accident while attempting to land 
at the Da Nang Air Force Base with the result of several Navy 
personnel being killed and two Air Force airmen being 
injured.  No description of the veteran's combat activities 
or participation in this incident was shown.  The examiner 
diagnosed dysthymia with anxiety features and episodic 
alcohol abuse.  On Axis II the disorders were mixed 
personality disorder with paranoid, antisocial and organic 
factors.  

The examiner noted that the veteran's base was the Da Nang 
Air Force Base, but there was no evidence of any involvement 
in combat.  There was no evidence of his participation or 
witnessing the March 1997 accident at the Da Nang Air Force 
Base.  On his July 1971 claim the veteran reported 
psychiatric treatment in Texas and California, but no 
evidence of such was found on service hospital records.  The 
veteran had never been able to describe in specific any 
stressor; and based on all the documents, service medical 
evaluation and records, the examiner found that this veteran 
has presented symptomatology of depression since 1990.  The 
diagnoses of PTSD repeatedly present on the veteran's records 
were not based conforming to the DSM-IV criteria or based on 
any clear stressor for PTSD symptomatology or any military 
service experienced.  The veteran's depressive symptomatology 
and behavior had been present after the veteran suffered 
cerebrovascular accidents.  This condition as well as the 
electroconvulsive therapy might be responsible for an organic 
basis for his condition.  

The Board undertook development to request all records 
relating to the award of a Bronze Star while in Vietnam 
including the award itself.  Negative confirmation was also 
requested.  In addition the Board wrote to the veteran in 
July 2002 regarding this development for additional evidence 
and also asked that the veteran send copies of all records 
that he had relating to his receipt of the Bronze Star while 
in Vietnam, including the award itself.  The veteran replied 
that he had turned in everything to VA including the award 
over 22 years ago.  NPRC replied that the records did not 
contain any documents on file other than a DD 214 and AF7 for 
receipt of Bronze Star while in Vietnam.  

The case was remanded in July 2003 for further development.  
In June 2004 the veteran sent a copy of a letter to him dated 
in February 1988 from VA notifying him that it had received 
his application for benefits.  The veteran wrote on his copy 
that this page proved that he applied for benefits long 
before his problem in September 1990.  He also indicated he 
had applied for benefits in 1970, but VA was so lax and he 
was so ill that he could not followup.  In another statement 
the veteran noted that the remarks about his suffering from 
PTSD due to his vascular problems in 1990 were totally false.  

A statement received from the veteran in July 2005 indicated 
that he had no additional information to submit.  


III.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002). Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2003); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) 
of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor. If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of- war experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), subsequently codified at 
38 C.F.R. § 3.304(f) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law 
provided in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment, March 7, 1997, was the 
date the Cohen decision was issued by the Court.

More recently, section 3.304(f) was again amended and 
reorganized, with specific regard to PTSD claims based upon 
personal assault upon the veteran not involving any combat 
type of situation.  The regulation now reads, in pertinent 
part:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) 
of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified 
in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this 
part and the claimed stressor is related to that 
prisoner- of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(3) If a [PTSD] claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
[PTSD] claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal 
assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004). The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final rule.

Where the regulations pertinent to a decision are amended 
during the course of an appeal, the Board considers both the 
former and the current criteria.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).



IV.  Analysis

The veteran is seeking entitlement to service connection for 
PTSD.  It is asserted by and on behalf of the veteran that as 
result of stressors he suffered during his service in 
Vietnam, he currently suffers from PTSD, and service 
connection is warranted for PTSD.  In this case, the 
veteran's PTSD claim has been pending since before 1997.  
Although it does not appear that the veteran was furnished 
with the most recent amended version of section 3.304(f), the 
Board finds that the amended regulation, as applicable to 
this case, is essentially of the same effect (except for the 
additional provisions pertaining to personal assault - which 
are not directly applicable in this case), and that the 
veteran will not be prejudiced by the Board rendering a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, to whatever extent one version of the 
regulation may be more advantageous to the appellant, the 
Board will apply that version.

The Department of Defense Form 214 (Armed Forces of the 
United States Report of Transfer or Discharge) shows the 
veteran was stationed at the Republic of Vietnam for 
11 months and 17 days with a primary military occupational 
specialty of personnel specialist.  His unit of assignment 
was the 366th Combat Support Group (PACAF), an Air Force 
unit.  The Air Force Form 7 (Airman Military Records) 
confirms information contained in Department of Defense 
Form 214.  No combat stressors are of record but service 
medals for being stationed in the Republic of Vietnam during 
a period of hostilities are shown.  

The Board finds that the record does not support a conclusion 
that the veteran engaged in combat.  Over the years, the 
veteran has been inconsistent in reporting whether he was 
engaged in combat.  His military personnel and medical 
records do not indicate that he participated in combat.  His 
personnel records show that his principal duty in Vietnam was 
as a personnel specialist, and there was no indication of his 
involvement in military campaigns.  The veteran is not in 
receipt of military decorations or awards suggestive of 
combat status, and there is no other official or objective 
evidence indicating that he served in combat.  

The Board recognizes that evidence of record shows earlier 
diagnoses of PTSD.  VA mental hygiene clinic records in 
August 1990 show that the veteran presented with PTSD 
symptomatology with depressive features.  Also, he was 
hospitalized at a private medical facility in late August 
when he was diagnosed with uncontrolled hypertension, major 
depression and PTSD and then transferred to a Veterans 
Hospital.  In addition, VA hospital discharge summaries in 
October 1990 and in November 1990 show diagnoses of major 
depression with psychotic symptoms and PTSD.  A VA 
psychiatrist stated only that the veteran had a condition of 
post-traumatic stress.  Also when the veteran was 
hospitalized at a VA hospital in Washington, D.C. in 1995, 
the diagnoses were major depression, recurrent, with 
psychotic symptoms, and PTSD.  There is no indication, 
however, that the veteran's service medical records, medical 
records or his claims file had been reviewed prior to 
rendering an assessment.  

Also of record are reports of VA C&P examinations which did 
not provide a diagnosis of PTSD.  Although afforded VA C&P 
examinations in July 1991 and March 1992, the diagnosis was 
deferred until after a psychological evaluation was 
performed.  A psychological screening report in July 1992 
diagnosed PTSD, severe and chronic, and major depression.  In 
March 1993, as discussed above, a board of two VA psychiatric 
examiners reviewed the claims folder and medical record and 
interviewed the veteran.  The VA board of psychiatrists did 
not confirm the prior PTSD diagnosis.  They diagnosed 
dysthymia with episodes of major depression; substance abuse 
disorder and alcohol abuse, in apparent remission.  The 
opinion of both examiners clearly stated that the veteran's 
symptomatology did not fulfill the diagnostic criteria for a 
diagnosis of PTSD.

The veteran's most recent examination for PTSD was his August 
2001 VA examination.  The veteran's representative contends 
that the examiner did not review the claims file and lacked 
interest in the application of a fair examination process.  
However, the examiner indicated that he had reviewed the 
veteran's claim folder and service medical records and made 
reference to specific pieces of evidence in his report and 
there is no basis to question whether he did review the 
claims file.  

The veteran's representative also points out that the August 
2001 VA examiner opined that the veteran does not have PTSD 
but the report contains no reason to substantiate his 
diagnosis, thus the report is of no probative value.  The 
veteran's representative contends that as the veteran 
presents multiple diagnoses of PTSD and a verified in-service 
stressor, service-connection should be granted.  

While the findings of a medical professional are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept any 
particular opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). But, we are 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

At the August 2001 VA examination, the veteran reported three 
stressors which were many rocket attacks, the shooting of a 
Vietnamese boy and that he attacked an old lady.  The last 
two stressors have not been verified and are too vague to 
obtain verification.  The information received from USASCRUR 
documented several rocket attacks during the period from 
September 1969 to September 1970.  In addition, although not 
claimed as a stressor at the August 2001 VA examination, the 
veteran previously had testified to witnessing a crash of a 
airplane at Da Nang Air Force Base and assisting with rescue 
of the personnel.  Information received from USACRUR 
documented that an aircraft accident occurred in March 1970 
which resulted in deaths and injury of personnel involved.  
However, even if the Board were to consider that these 
stressors were verified for the purposes of this decision, 
the evidence still does not show a current diagnosis of PTSD.  

The Board finds the opinion of the August 2001 VA examiner 
most persuasive and probative. This record is the most recent 
complete examination of the veteran's mental condition.  The 
examiner concluded that the veteran did not meet the DSM-IV 
criteria based on the history, evaluations, and military 
service documents.  The examiner discussed the prior medical 
evidence and noted that prior diagnoses of PTSD were not 
based on any clear stressor or PTSD symptomatology or any 
military service experienced.  He found that the veteran had 
presented symptomatology of depression since 1990, after he 
suffered cerebrovascular accidents.  The veteran was found to 
suffer from dysthymia with anxiety features and episodic 
alcohol abuse.  

In the absence of proof of a clearly established diagnosis of 
PTSD there can be no valid claim for service connection for 
PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In short, the veteran has not demonstrated by competent and 
credible evidence that he has PTSD related to his military 
service.  Therefore, service connection for PTSD is not 
warranted.

While the veteran may sincerely believe that PTSD was caused 
by some incident of service, it is well established that, as 
a layperson, he is not considered capable of opining on 
matters requiring medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Finally, the Board notes that the veteran has been diagnosed 
with depression, and that such disorder arose and was first 
documented several years after he left service.  Neither the 
service records nor any medical opinion of record shows a 
link between a depressive disorder and the veteran's military 
service.  He therefore cannot be service connected for this 
disorder.  The competent evidence of record does not 
establish that the veteran has PTSD.  Inasmuch as the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder to include PTSD, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


